Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.

Claims 12,14-19 and 21-34 are pending. Claims 1-11,13,and 20 have been cancelled. Claims 33 and 34 are new. Claims 12 and 32 have been amended.

Claims 12,14-19 and 21-34 stand provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15,17,18,20 and 21 of copending Application No. US 15/686643 (reference application) for the reasons set forth below.

All other prior rejections are withdrawn in view of applicant’s amendments to the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

Claims 12,14,16-19,21-24,26 and 28-34    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706).
Dunn teaches treating fabrics comprising cellulosic and synthetic fibers (paragraphs 0020-0026) to make them antimicrobial (0027) comprising applying polyhexamethylene biguanide and quaternary silicones (paragraph 0031) topically via spraying or padding or any known finishing application and drying/curing at 212-430°F (100-221°C) for 5 seconds to 4 minutes to fix (adhere) the antimicrobials to the fabric in an amount of 0.1-30% by weight of the fabric (paragraph 0029).   Dunn teaches exhaust application into the fabric at 0.1-30% by weight of the fabric of the antimicrobial (0028). No cross linking agent or chitosan is used or required.
 Dunn does not specify exhaust liquor temperature  or the non-leaching definition of claim 29 and the reduction value of claim 31 as tested by EPA protocol 90072PA4..
Bender teaches that antimicrobial finishing of fibers can be achieved effectively and durably using quaternary ammonium silicone compounds (paragraph 0041) exhausted onto fabric at normal or high temperature ( paragraph 0092). Bender teaches a single bath process with exhaustion at 80°C, which meets the claimed limitation of above 60°C and below boiling which for a water based solution would be 100°C, for 30 minutes (paragraph 0182) and washing for up to 30 wash cycles  and tested for Staphylococcus aureus 6538 (paragraph 0184) in steps of 5 in accordance with ASTM E 2149, 10 (paragraph 0131). Bender teaches covalent bonding of the antimicrobial to the 2 (log 2= 99%) after 30 washes (paragraph 0131) and reduction in germ count by just below 3 or 4 decimal powers (paragraph 0139).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn by exhausting the antimicrobials onto the fabrics at temperatures above 60°C and below boiling because Bender teaches similar polyamide textiles are effectively rendered antimicrobial in a durable manner by using exhaust temperatures of 80°C for 30 minutes treatment followed by drying and curing.  
Regarding the properties of claims 29-31, tested for Staphylococcus aureus in steps of 5 in accordance with ASTM E 2149, 10and treating similar textiles with similar antimicrobials used at similar concentrations on similar fabrics would be expected to produce similar reductions of pathogens claimed. Bender teaches log 3 and 4 reductions (log 3=99.9%; log 4 =9.99%) or greater of Staphylococcus 6538 as tested by ASTM E 2149 after 10, 20 and 30 wash cycles which are 99.99%. It would be obvious to optimize to maximal reduction of germs such as Staphylococcus 6538 with protocols such as EPA protocol 9972PA4 as both Dunn and Bender recognize the need to provide durable, non-leaching antimicrobial benefits which are wash durable due to the fixation and bonding of the antimicrobial to the textile. Germ reduction would be considered a result effective variable to be optimized through routine experimentation. 
	Regarding the dynamic viscosity, it would be within routine skill in the art to arrive at these parameters through routine experimentation as Dunn teaches that formulation .

Claims 12,14,16-19 and 21-34    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Goshi (JP2011094283).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach propiconazole.
Goshi teaches textile antibacterial finishing methods comprising treating textiles with .0.1-2% propiconazole (paragraphs 0012-0013,0023,0030).  Goshi teaches applying the composition to the textile by exhaustion in a bath at 60-160 degrees C for 10-120 minutes (paragraph 0050). Goshi teaches treating synthetic fibers (paragraph 0014).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating propiconazole at 0.01-2% as Goshi teaches this is an effective antimicrobial for  providing antimicrobial benefits to synthetic fibers under the claimed exhaustion for 10-120 minutes at 60-160 degrees C and provides good penetration of the antimicrobial composition into the fibers. Adding another antimicrobial known to be effective for providing antimicrobial benefits to similar fabrics would be obvious for a broader range of microbe killing.

Claim  15  is rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of McDaniel (US 8,618,066).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach second antimicrobial liquor application process.
McDaniel teaches textile antibacterial finishing methods comprising treating textiles (column 12, line 25) with multiple application of antimicrobial agents to increase the amount of antimicrobial agent deposited per unit area on the surface (column 34, lines 35-47; abstract).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by using a second application of an antimicrobial agent followed by drying and curing as McDaniel teaches this is conventional practice to enhance surface deposition of the antimicrobial for more complete coverage and germ reduction capability.

Claims 12,14,16-19,21-26 and 28-32    are rejected under 35 U.S.C. 103 as being unpatentable over Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) and further in view of Lin (US 2008/0102217).
Dunn and Bender are relied upon as set forth above.
Dunn and Bender do not teach polyglucosamine.
Lin teaches textile antibacterial finishing methods comprising treating textiles such as polyester and cellulose (paragraph 0080) with chitosan (polyglucosamine, paragraph 0092,0077)  and covalently bonding it to the fibers to provide durable biocide activity 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the methods of Dunn and Bender by incorporating polyglucosamine such as chitosan at the claimed concentrations as Lin teaches chitosan is effectively and durably covalently bound to similar fabrics for wash durable and efficient germ reduction of staphylococcus aureus to a log 6 reduction. Adding another antimicrobial known to be effective for providing antimicrobial benefits to similar fabrics would be obvious for a broader range of microbe killing.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12,14-19 and 21-34 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 12-15,17,18,20 and 21 of copending Application No. US 15/686643 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because they encompass overlapping method steps, temperatures and antimicrobial components and no chitosan or crosslinking is required.


Response to Arguments
The prior 103 rejections have been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Dunn (US 2011/0023206) in view of Bender (US 2010/0115706) alone or further in view of and further in view of Lin (US 2008/0102217) or McDaniel (US 8,618,066). Regarding the ODP, the claims are comprising claims so the additional steps of the ‘643 application are permissible in the instant claims, furthermore claim 15 of the instant application requires a second application step.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINA S KHAN whose telephone number is (571)272-5573.  The examiner can normally be reached on Monday-Friday, 9am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jim Seidlick can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/AMINA S KHAN/Primary Examiner, Art Unit 1761